Per Curiam.

The primary issue before the court is whether the medical reports relied upon by the Industrial Commission to deny the appellant’s claim of permanent total disability constitute evidence upon which such denial properly can be based. The appellant argues that neither of the medical reports that formed the basis for the commission’s denial of benefits properly evaluated the combined effect of the appellant’s physical and psychological conditions. The appellant’s argument is persuasive.
“We held in State, ex rel. Anderson, v. Indus. Comm., supra [ (1980), 62 Ohio St. 2d 166 (16 O.O.3d 199) ], that where the issue before the commission is whether a claimant is permanently and totally disabled on account of the combined effect of two or more allowed conditions, medical testimony not evaluating the combined effect of those conditions can not constitute evidence that the claimant is not permanently and totally disabled. That is still good law, and therefore applies to discrediting the medical reports upon which the commission relied in finding a claimant not permanently and totally disabled.” State, ex rel. Thompson, v. Fenix & Scisson, Inc. (1985), 19 Ohio St. 3d 76, 80.
*175Neither the report of Dr. J.Q. Brown nor the report of Dr. Robert L. Turton, both of which were expressly replied upon by the commission, evaluates the combined effect of the appellant’s medical conditions. Dr. Brown’s report, dated March 20, 1984, is limited to orthopedic evaluation; and, while Dr. Brown recognizes that conditions of “post traumatic anxiety with strong conversion overlay, schizophrenic like reaction” were previously allowed, he does not expressly or impliedly accept any findings of psychiatric or psychological examiners relating to the appellant’s psychological condition. Dr. Brown expressly addresses only the appellant’s physical impairment and then states that “any additional impairment would have to be the result of [her psychological condition] * * *. She is to see the psychiatrist today.” Dr. Brown thus withholds comment on the appellant’s total impairment.
Dr. Turton’s report, dated March 19, 1984, deals directly with the appellant’s psychological condition, and he adopts the findings of a psychiatrist and psychologist who determined that the appellant’s physical injury “has been an aggravating stress” on her schizophrenic illness. Dr. Turton does not state, however, that he examined the appellant to determine the extent of her physical injury, nor does he adopt the findings of any examining physician that pertain to this injury. A non-examining physician who renders an opinion on the level of a claimant’s impairment must “expressly adopt the factual findings of one or more examining physicians, which appear in the record, as the basis of his opinion. This rule, as interpreted in State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165 [22 O.O. 3d 400], also extends to medical opinions in combined effect claims, where the examining physician only examines for one allowed condition.” State, ex rel. Paragon, v. Indus. Comm. (1983), 5 Ohio St. 3d 72, 74. Because Dr. Turton’s report does not comply with the foregoing rule, like the report of Dr. Brown, it does not constitute evidence that the appellant is not permanently and totally disabled.
We thus are left only with the reports of Dr. Robert Williams and Dr. Allan Korb which were submitted as support for the appellant’s claim.1 Dr. Williams’ report, dated July 8, 1975, indicates that he was not a treating physician, and speaks only in general terms of the appellant’s physical and psychological conditions. Dr. Williams’ report is only two paragraphs in length and does not provide any detail regarding either his physical examination or psychological or psychiatric evaluation of the appellant. For these reasons, the reliability of Dr. Williams’ opinion, that the appellant has a “[o]ne hundred percent (100%) total and permanent disability,” is called into question. Dr. Korb’s report, on the other hand, provides a thorough discussion of the appellant’s history, diagnosis, prognosis and *176level of impairment. The report, dated February 6, 1984, expressly states that physical, psychological and psychiatric evaluations contained in the record of the appellant’s claim “were extensively reviewed.” The report then discusses, at great length, the appellant’s psychological condition; and, although Dr. Korb does not detail his findings with regard to the appellant’s physical condition, he adopts the findings in appellant’s prior physical evaluations by his express diagnosis of “chronic lumbosacral strain.” Dr. Korb’s diagnosis further states that the appellant suffers from “[generalized anxiety disorder (Post-Traumatic)” and “[schizophrenia, residual type, chronic, aggravated by [appellant’s physical condition].” In conclusion, Dr. Korb’s report opines that the appellant’s “unfortunate back injury devastated her precarious emotional balance and as a consequence of her combined physical and psychiatric disorders she is permanently and totally disabled. She will require appropriate medical and psychiatric care for an indefinite period.”
The appellee Industrial Commission contends that Dr. Korb’s report is unreliable because, both prior and subsequent to the date of his report, Dr. Korb submitted to the Bureau of Workers’ Compensation “C-19” billing forms on which he (or someone in his employ) had checked boxes indicating that the appellant’s disability was “temporary total” rather than “permanent total.” We find that the commission’s contention is without merit.
First, the “C-19” form is designated as a “fee bill.” Its purpose is to allow the treating physician to be reimbursed for services rendered — not to provide a medical record of the claimant’s condition or history, or to state an opinion of the claimant’s level of disability. Second, such forms are often filled out by secretaries or bookkeepers, who simply report the claimant’s legal status (in terms of disability) according to the determination of the bureau. Last, the description of the appellant’s disability on Dr. Korb’s “C-19” forms as “temporary total” is accurate, because, at the time the forms were submitted, the appellant’s last legally recognized disability was that of “temporary total”; and, even though Dr. Korb was of the opinion that the appellant had a permanent total disability, it would have been inaccurate to state on his “fee bill” that the appellant’s disability was “permanent.”
Based on the foregoing, we find that the record that was before the commission “contains reliable, probative and substantial evidence in accordance with the law to support a factual finding and determination that [the appellant] * * * is permanently and totally disabled, and there is no evidence to the contrary which meets such standards * * State, ex rel. Thompson, v. Fenix & Scisson, Inc., supra, at 81. The commission’s determination that appellant is not permanently and totally disabled therefore is an abuse of discretion, and appellant is entitled to relief in mandamus.
Accordingly, the judgment of the court of appeals is reversed insofar as it is inconsistent with this opinion, the writ prayed for is allowed, and *177the commission is ordered to vacate its denial of appellant’s motion for permanent total disability and to issue an order that appellant is entitled to benefits for permanent total disability.

Judgment reversed and writ allowed.

Celebrezze, C.J., Sweeney and C. Brown, JJ., concur.
Douglas, J., concurs in judgment only.
Locher, Holmes and Wright, JJ., dissent.

 Although the reports of other physicians are contained in the record, they do not address the level of the appellant’s impairment based upon the combined effect of her conditions and were not expressly relied upon by the Industrial Commission in its denial of permanent total disability.